Title: To George Washington from Colonel David Henley, 19 November 1778
From: Henley, David
To: Washington, George


  
    Sir
    Bedford [N.Y.] 19th Novemr 1778
  
I have forwarded to your Excellency the intelligence of Capt. Walls and Lieut. Williams, and what they observd of the Enemys movements, could wish it more particular and satisfactory, I will endeavour to gain the best information and take proper pains in this important Business.
  General Huntington has wrote to Col. Sherman, informing him as the arrangement is now taking place in the Connecticut line—[h]is presence is necessary with the Regiment he’s annexed to—Col. Shearman 
    
    
    
    has applyed to me for leave to go to the Brigade—But as there is no other Field Officer to that Regiment he now Commands, think proper to detain him till he is relievd.
I beg to know if the General Orders Issued for Furloughing of Officers extends to this Command, as some have applyed for furloughs. But not having receivd a Copy of such Orders, I refered these Gentlemen for an Answer from your Excellency—I receivd your Excellency’s Letter of the 18 Inst. last Night, and your Excellency may be Assured, I will pay the Strictest attention to it in every Instance, and as this may be a time that requires the greatest deligence and good Conduct—I will be active in discovering every movement; or any design the Enemy may attempt—And for this purpose think proper to detach Major Stewart of Col. Parkers Regimt with a hundred Men to Claps Tavern, about Eleven Miles in my front, to have him well officered, that he may send out scouts on every Road, to pay every attention to the movement of the Enemy, particularly Hudsons River, to take up all Deserters from the troops of the Convention, and to keep a constant Communication with Col. Enos at Horse Neck—I shall give him Orders to move his position as often as he may think proper, and particularly to draw off at some distance in the rear at Night—I shall continue to relieve this Detachment till the troops of the Convention have crossd the North River, or till I receive your Excellencys Instructions to the Contrary. I am with all due Respect Your Excellencys most Obdt and Hum. Servt

  David Henley

